Per Curiam.

Sweeney and McClelland sued Cochran on a note. They filed together, in the clerk’s office, a complaint on the note, a copy of the note, and an affidavit and bond for an attachment. The affidavit for the attachment is in the language of the form prescribed by statute, (2 Gr. & H., p. 382,) and being filed with the complaint on the cause of action, and being titled with the names of the parties, etc., was sufficient. The Court quashed the attachment because the affidavit was not sufficient.
The judgment on the note is affirmed, that quashing the attachment is reversed, with costs.